Citation Nr: 1826344	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.   14-34 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ankle disability.

3.  Entitlement to an increased disability rating for degenerative joint disease (DJD) of the right knee greater than 10 percent prior to November 1, 2013, exclusive of the period from September 10, 2012 through November 1, 2013 during which a total 100 percent rating was assigned, and greater than 60 percent disabling thereafter.

4.  Entitlement to service connection for a right ankle disability. 

5.  Entitlement to service connection for a left ankle disability.





REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to February 1990.  

This matter comes before the Board of Veterans Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran provided testimony at a videoconference hearing before the undersigned in June 2016.  A transcript of the hearing is of record.

The issues of entitlement to service connection for a right ankle disability and entitlement to service connection for a left ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2008 rating decision, the RO denied entitlement to service connection for a right ankle disability.  The Veteran was notified of that decision and of his appellate rights.  He submitted a notice of disagreement, and a statement of the case was issued in September 2008; however, he did not file a substantive appeal. 

2.   Evidence obtained since the unappealed May 2008 rating decision that denied service connection for a right ankle disability is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claim for service connection for a right ankle disability. 

3.  In a May 2008 rating decision, the RO denied entitlement to service connection for a left ankle disability.  The Veteran was notified of that decision and of his appellate rights.  He submitted a notice of disagreement, and a statement of the case was issued in September 2008; however, he did not file a substantive appeal.

4.   Evidence obtained since the unappealed May 2008 rating decision that denied service connection for a left ankle disability is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claim for service connection for a left ankle disability. 

5.  From the time period prior September 10, 2012, the Veteran's right knee disability manifested by moderate arthritis, limitation of extension to zero degrees, limitation of flexion to 80 degrees, swelling, pain, weakness, stiffness, locking, fatigability, and lack of endurance of the right knee. 

6.  For the period since September 10, 2012, exclusive of the period from September 10, 2012 to November 1, 2013 when a total disability rating was assigned, the Veteran's total right knee replacement has been productive of chronic residuals consisting of severe painful motion and weakness.



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for a right ankle disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2.  New and material evidence has been received to reopen the claim of service connection for a left ankle disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for an increased disability rating for degenerative joint disease (DJD) of the right knee greater than 10 percent prior to November 1, 2013 (exclusive of the period from September 10, 2012 to November 1, 2013 when a total disability rating was assigned) have not been met or approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, Diagnostic Code 5010-5257 (2017).

4.  The criteria for an increased disability rating for a total right knee replacement (previously rated as degenerative joint disease (DJD) of the right knee) greater than 60 percent from November 1, 2013 have not been met or approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.68, 4.71a, DC 5055 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159 (b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Board finds that the VA has satisfied its duties under the VCAA.  Specifically, a letter sent to the Veteran in June 2010, which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claims.  In the letter, the Veteran was informed of both the need for new and material evidence to reopen his previously denied claim, and the criteria for establishing the underlying claim for service connection with regard to those matters, which had been previously denied.  See VAOPGCPREC 6-2014 (Nov. 21, 2014).  The letter further informed the Veteran of his obligations to provide necessary information to assist in his claims and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The letters also informed the Veteran of VA's practices in assigning disability evaluations and effective dates. 

In regard to the duty to assist, the Board observes that with respect to a previously denied claim, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159 (c)(1).  The United States Court of Appeals for Veterans (Court) has firmly held VA's duty to assist, to include providing an adequate examination, does not attach until new and material evidence sufficient to reopen the claim has been submitted. See Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003); see also Woehlaert v. Nicholson, supra.  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  VA obtained the Veteran's STRs, and private and VA treatment records relevant to the claims.  VA obtained medical evidence pertaining to his right ankle disability, left ankle disability, and right knee disability.  Moreover, VA provided the Veteran with adequate VA compensation examination into his claim.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

II.  Claims to Reopen 

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in active military service.  38 U.S.C. 1110 (2012); 38 C.F.R. § 3.303 (a) (2017). 

Where a service connection claim has been finally decided, VA, before addressing that claim anew, must first determine whether new and material evidence has been submitted to reopen that claim.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  If new and material evidence is presented or secured with respect to a final decision, the Secretary shall reopen and review the former disposition of that claim.  38 U.S.C. § 5108.  The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal regardless of the RO's determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996). 

VA regulations define "new" evidence as existing evidence not previously submitted to agency decision makers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (a).  New and material evidence cannot be cumulative or redundant and must raise a reasonable possibility of substantiating the claim.  Id.  If new and material evidence is received prior to the expiration of the appeal period following a particular rating decision, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b).

In April 2010, the Veteran requested to reopen his claims to service connection for a right ankle disability and left ankle disability.

The Veteran asserts that his right ankle disability and left ankle disability are related to his active service. 

The Veteran's original claims for service connection for a right ankle disability and left ankle disability was dated November 2007.  The RO denied these original claims in a May 2008 rating decision.  The Veteran filed a June 2008 notice of disagreement however; he did not file a substantive appeal against the decision.  Moreover, no new and material evidence was submitted into the record within the one-year period following the May 2008 notification.  38 C.F.R. § 3.156(b).  As such, the May 2008 rating decisions denying a right ankle disability and left ankle disability became final.  38 U.S.C. § 7105; 38 C.F.R. § 20.200.

The relevant evidence of record considered by the RO in the final May 2008 rating decision denying service connection for a right ankle disability and left ankle disability consisted of the Veteran's STRs, which show diagnoses and treatment for a right and left ankle strain.  Based on this evidence, the RO found service connection unwarranted for a right ankle disability and left ankle disability.  The RO concluded that there was no evidence of a current disability linked to an in-service injury or disease.  Again, the May 2008 rating decision became final.  It is therefore not subject to revision upon the same factual basis.  38 U.S.C. § 7105; 38 C.F.R. § 20.200.

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claims is relevant evidence that has been added to the record in conjunction with the April 2010 petition to reopen service connection (i.e., dated since the May 2008 rating decision).  The relevant evidence that has been added to the record consists of VAMC treatment records showing complaints and treatment for a right and left ankle disability; private treatment record from S&W showing a current diagnosis and treatment for an anterior ankle impingement on the left ankle and posterior tibial tendinitis on the right ankle; the Veteran's June 2016 testimony that his right and left ankle disability continued since service; and the Veteran's lay assertions that his active service caused his right and left ankle disability. The evidence received since the final rating decision to provides new evidence indicating that the Veteran has a current right and left ankle conditions, report from the Veteran that his disability continued since service, and the Veteran's lay assertions that his active service caused his right and left ankle conditions. 

The Board finds that the new evidence is material, as it relates to a previously unestablished fact, that the Veteran has diagnoses of a right ankle disability and left ankle disability that may be related to his active service, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim for entitlement to service connection for a right ankle disability and left ankle disability is reopened.

III. Increased Rating  

Legal Criteria

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This practice is known as staged ratings.  Id.  

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Traumatic arthritis under DC 5010 is rated using the degenerative arthritis criteria under DC 5003.  Under that code, degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application.  38 C.F.R. § 4.71a, DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Under DC 5003, degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact, which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board finds that the claim on appeal was filed in April 2010, which is prior to the Veteran undergoing a total knee replacement.  Included within 38 C.F.R. § 4.71a are multiple DCs that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).

The criteria of DC 5256 pertain to ankylosis.  Ankylosis refers to immobility and consolidation of a joint due to disease, injury, or surgical procedure).  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 1988). 

According to DC 5257, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.

Under DC 5258, a 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

Under DC 5259, a 10 percent rating is warranted for symptomatic removal of semilunar cartilage.

The DCs that focus on limitation of motion of the knee are DCs 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a , DC 5260. 

Under DC 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

In general, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition. Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Court has also held that "within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise." Cullen v. Shinseki, 24 Vet. App. 74   (2010). 

VA's Office of General Counsel has stated that compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel further explained that if a Veteran has a disability rating under DC 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that separate ratings under DC 5260 for limitation of flexion of the leg and DC 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

Under 38 C.F.R. § 4.71a , Diagnostic Code 5055, replacement of either knee joint warrants a 100 percent evaluation for a one-year period following implantation of the prosthesis.  Thereafter, a 60 percent evaluation is warranted if there are chronic residuals consisting of severely painful motion or severe weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability will be rated be rated by analogy to DCs 5256, 5261 or 5262.  The mandatory minimum evaluation is 30 percent.  The 100-percent rating for one year following implantation of prosthesis will commence after the initial grant of a one-month total rating following hospital discharge to be assigned under 38 C.F.R. § 4.30.

The Board has reviewed all the evidence of record.  Although the Board must provide reasons or bases supporting its decision, there is no legal requirement that the Board specifically discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence for each issue as deemed appropriate, and the analysis will focus on what the evidence shows or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Historically, the Veteran sustained a right lateral meniscus tear with tear of the anterior cruciate ligament.  An April 1990 VA examination showed limitation of motion of the right knee from 5 degrees extension to 95 degrees of flexion.  The medial and lateral ligaments appeared to be loose but there was no positive drawer indicating the tear of the anterior cruciate ligament.  By means of a rating decision dated June 1990, the RO granted service connection for right lateral meniscus tear with tear of the anterior cruciate ligament, postoperative, and assigned a 10 percent rating under DC 5257.  

In pertinent part, the Veteran submitted a claim for an increased rating in April 2010.  In support of his claim, the Veteran instructed the RO to obtain his updated VA treatment records that showed his continued complaints and treatment.  

A May 2010 VA treatment note documented the Veteran's complaints of knee pain.  The examiner indicated that an x-ray of the knee was done and showed orthopedic hardware and c/w tricompartmental DJD of the knee joint.  The examiner indicated that the Veteran was not able to extend his knee more than 80 degrees and had pain when he flexed and extended the knee.  The Veteran was wearing a knee brace during the appointment.  The Veteran refused pain medication and indicated that he was not interested.  He was referred to physical therapy.

A June 2010 private treatment record from S&W noted the Veteran's complaints of right knee pain. He reported that he had persistent right knee pain for about a year.  The Veteran indicated that his pain was fairly constant and worse with movement and weight-bearing.  He indicated that when he would twist his knee, he had a significant pain within that area.  The examiner indicated that the pain was mainly located on the superior medial aspect of the knee as well as the lateral posterior aspect of the knee.  The Veteran had some occasional swelling but no erythema or warmth.  The Veteran's knee did not give way but he did complain of a popping and grinding of the knee.  The Veteran denied locking of the knee.  He reported that he had significant pain when he went up and down stairs.  The Veteran had a knee brace that he wore but at work, he had to take it off because it became hot and sweaty.  The examiner indicated that the Veteran was able to fully extend his right knee.  The examiner indicated that it extended to about 110 degrees.  There was no effusion within the right knee.  There was some crepitus within the knee.  The examiner indicated that the Veteran had some slight pain to palpation along the superior medial aspect of the knee as well as the posterior lateral portion.  

A June 2010 VA treatment note documented that the Veteran's right knee had no edema, no erythema, no ecchymosis, and no effusion.  He had a flexion to 90 degrees with extension to zero degrees; however, he preferred to hold his knee at about 10 degrees of extension.  Both full extensions to zero degrees were painful to him but it could be done, and the flexion was to 90 degrees and was very painful to him but he could make it to 90 degrees.  He had a negative Lachman's, negative drawer, negative McMurray's, and negative laxity to varus or valgus stress.

In June 2010, the Veteran was afforded a VA examination.  The examiner indicated that the Veteran suffered from pain, weakness, stiffness, swelling, locking, fatigability, and lack of endurance.  The Veteran's range of motion (ROM) for his right knee was zero to 85 degrees of flexion.  The Veteran's right knee was normal for varus/valgus of medial collateral ligaments, varus/valgus of lateral collateral ligaments, anterior cruciate ligaments, and posterior cruciate ligaments.  The Veteran's right knee was negative for medial meniscus (McMurray's test) and lateral meniscuc (McMurray's test).  The examiner indicated that the Veteran's right knee had pain, weakness, lack of endurance, and incoordination present of initial ROMs.  There was evidence of painful motion effusion, weakness, tenderness, and abnormal movement.  There was no evidence of edema, instability, redness, heat, and guarding of movement.  The Veteran's right knee was zero to 85 degrees in flexion and zero degrees in extension.  There was evidence of pain, fatigue, weakness, lack of endurance, and incoordination after final ROM.  The Veteran had an abnormal antalgic gait.  An x-ray of the right knee was abnormal consisted with moderate arthritis objective and subjective findings.  The examiner diagnosed the Veteran with DJD of the right knee, status post lateral meniscus, and anterior cruciate ligament repair with residual scarring.  The examiner indicated that the severity of the Veteran's arthritis of the right knee was moderate.  The Veteran had a mid-axillary line on each side divided the trunk into anterior and posterior portions.  The examiner indicated that there were three scars, scar one was 4 cm, scar two was 2 cm, and scar three was 2 cm.  The scars were not painful on examination and there was no skin breakdown.  There was no superficial or underlying soft tissue or damage.  There was no limitation of motion or other limitation of function caused by a scar.  There was no inflammation, edema, or keloid formation.

On November 2010 letter, the Veteran wrote that his condition was worse.  The Veteran indicated that he was in pain and he had no relief from the prescribed medications.  He indicated that during the night, he was uncomfortable and the mornings were difficult because his knee was stiff.  He wrote that he experienced popping and locking in his knee all day.  The Veteran reported that he had never-ending soreness in his knee. 

An April 2011 S&W private treatment note documented that the Veteran had full range of motion.  The examiner indicated that the Veteran had a flexion past 75 degrees.  On varus and valgus stress testing, both increased his pain along both joint lines.  The Veteran was tender to palpation along both lines.  There was no laxity noted through.  He was tender to palpation of the patella.  The Veteran had a negative Lachman's.

A May 2011 S&W private treatment note documented that Veteran's knee pain complaints.  The Veteran reported that he used a cane to off-load the pressure on his knee.  He reported that the pain in his right knee was very severe.  The examiner indicated that the Veteran had full knee extension.  He was able to flex to 125 degrees.  The examiner indicated that the Veteran had stability with valgus and varus stressing.  His ACL graft was intact to Lachman's.  The Veteran had full plantar flexion, dorsiflexion, and EHL.  He had no pain with subtalar inversion eversion.  The Veteran did walk with an antalgic gait favoring the right knee.  He was able to do heel rises, however, that did cause some pain on the right.

A September 2012 S&W private treatment note documented that the Veteran had a right knee total knee arthroplasty. 

In December 2013, the Veteran was afforded a VA examination.  The Veteran indicated that he had a total right knee replacement in September 2012.  In December 2012, he indicated he had additional surgery.  The Veteran reported that his knee had formed scar tissue.  The Veteran had rehabilitation therapy until January 2013.  The Veteran reported two months after he returned to work he lost range of motion in his knee.  He indicated that he had daily pain in his knee at a level of 8/10 during most of the day.  The Veteran indicated that it affected his job skills, as he could not drive a forklift and was not able to stand for a 10-hour shift.  The examiner indicated that the Veteran had a right knee replacement in September 2012 and DJD in the right knee.  The Veteran did not report flare-ups.  The Veteran had a right knee flexion of zero to 85 degrees with objective evidence at 85 degrees.  There was no limitation of extension or objective evidence of painful motion in extension.  Post ROM flexion ended at zero to 85 degrees and there was no limitation of extension.  The examiner indicated that the Veteran did not have any additional limitation in ROM of the knee and the lower leg following repetitive-use testing.  The Veteran did have functional loss and/or functional impairment of the knee.  The Veteran had less movement than normal, pain on movement, swelling, disturbance of locomotion and interference with sitting, standing, and weight-bearing.  The Veteran had tenderness or pain to palpation for the joint line or soft tissues of the right knee.  The Veteran was rated 4/5 for right knee flexion 5/5 of knee extension.  The Veteran had a normal anterior instability (Lachman test), normal posterior instability (posterior drawer test), and normal medial-lateral instability.  There was a slight patellar subluxation/dislocation.  The Veteran did not have any residual signs and/or symptoms due to arthroscopic or other knee surgery.  The Veteran had scars related to his knee disability that were not painful and/or unstable.  The examiner indicated that the Veteran's knee disability impacted his ability to work.  She indicated that the Veteran had difficulty sitting and bending his right knee.  The Veteran had difficulty with standing or walking for his 10-hour work shift.    

A February 2014 VA treatment note documented that Veteran's complaints of right knee pain.  The examiner indicated that the Veteran's right knee had no erythema.  However, his right knee had mild swelling.  The examiner indicated that the Veteran's flexion was limited and guarded.  

In June 2016, the Veteran testified that after his knee surgery his knee continued to get worse.  He stated after the surgery he went to therapy for three months.  He stated that within two months from finishing rehabilitation therapy, his knee started to get tight.  He indicated that the scar and muscle tissue was not healing correct.  He stated that he would not have surgery to correct his knee.  He indicated that if he had surgery that it would make his knee weaker.  He stated that he had only 70 percent range of his knee.    

In August 2016, the Veteran was afforded a VA examination.  The Veteran reported that he had his right knee replaced in 2012 and reported that he had residual complications.  He indicated that after surgery, his knee was now worse and he had loss of motion secondary to scar tissue.  The Veteran did not report any flare-ups of the knee.  The Veteran had functional loss or functional impairment from his knee.  He reported that he was only able to walk two blocks.  He reported that he was limited to standing for 15 minutes and could not sit longer than 30 minutes.  He had a flexion of 10 to 60 degrees and an extension from 60 to 10 degrees.  The Veteran had pain on flexion and extension.  He had direct mild tenderness to palpation on his right knee.  There was evidence of pain with weight bearing.  There was no evidence of crepitus.  The Veteran was able to perform repetitive-use testing with at least three repetitions.  There was no additional loss of function or range of motion after three repetitions.  The Veteran had pain, weakness, fatigability, or incoordination significantly limit functional ability with repeated use over a period of time.  Pain was a factor that caused his functional loss.  The Veteran had less movement than normal, swelling, disturbance of locomotion, interference with sitting, interference with standing, interference with squatting and interference with kneeling.  The Veteran had a 5/5 for flexion and extension on muscle strength of the right knee.  The Veteran had no muscle atrophy.  The Veteran did not have ankylosis.  The Veteran had normal anterior instability, posterior instability, medial instability, and lateral instability.  The Veteran did not have any shine splits or, meniscus.  The examiner commented that the diagnosed residuals of pain and limited ROM due to right total knee replacement was a progression of the service connected condition.  The examiner noted that the Veteran's right knee disability impacted his ability to function in an occupational environment.  He commented that the Veteran had marked limitations of motion and his pain level prevented any activity that required walking, standing, sitting, kneeling, or squatting.  

A.  From the time period prior September 10, 2012, the Board finds that the Veteran's right knee manifested by moderate arthritis, limitation of extension to zero degrees, limitation of flexion to 80 degrees, swelling, pain, weakness, stiffness, locking, fatigability, and lack of endurance of the right knee. 

After review of the findings during this time frame, a rating greater than 10 percent is not warranted.  As to Diagnostic Code 5257, the medical evidence of record during this time period does not show any objective x-ray evidence of patellar subluxation.  Furthermore, the S&W private treatment records were absence of dislocation and instability.  The other evidence of record is silent as to subluxation or lateral instability of the knee pursuant to Diagnostic Code 5257.

To receive a rating in excess of 10 percent for either right knee subluxation or lateral instability must be moderate under Diagnostic Code 5257.  Here, the most probative evidence establishes that the Veteran does not have instability or subluxation of the right knee.  Therefore, it stands that he does not have moderate instability or subluxation.  

However, the Board must also consider the presence or absence of limitation of motion and/or painful motion.



At worst, the Veteran had zero to 80 degrees of flexion and had an extension limited to 10 degrees in the right knee, as reported in the in the May 2010 VA treatment note.  As noted above, the normal above, the normal range of motion for the knee is from zero degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2017).  The evidence of record therefore does not show limitation of flexion or extension in the right knee. 

VA treatment records, private treatment reports, and lay evidence discussed above, underscore that the Veteran's report of pain.  Although objectively confirmed, the record establishes that he takes medication and has been treated.  The Court has established that the use of medication should, generally, be discounted.  

The 10 percent evaluations now contemplate pain on motion and are consistent with limitation of flexion to 80 degrees and limitation of extension to zero degrees.  In order to warrant a higher evaluation, there must be the presence of the functional equivalent of limitation of flexion to 30 degrees.  A separate evaluation may be assigned for compensable limitation of extension. 

Here, when tested, the Veteran had virtually full motion and his reports of pain did not further limit his functional use.  Clearly, remaining functional extension and flexion are essentially normal.  

The Veteran's service-connected right knee disability is currently rated under Code 5257 and 5003-5261, respectively, with the 10 percent ratings being sustainable under Diagnostic Code 5003 based on painful motion of the knee joint.  Inasmuch the right knee flexion and extension are possible are normal, respectively, compensable ratings under Codes 5260 and 5261 are not warranted.  A compensable rating under Code 5257 also is not warranted, as recurrent subluxation and lateral instability are not shown.  There is no evidence of ankylosis; consequently Code 5256 does not apply.  There is also no evidence of symptomatic removal of semilunar cartilage; in fact, there is no record of knee surgery until 2012.  Consequently, Code 5259 does not apply.  In short, an increased rating is not warranted under any applicable criteria.

B.  Time period since November 1, 2013

For the time period since November 1, 2013, the Board finds that a rating in excess of 60 percent is not warranted.  

Here, the Veteran underwent a right total knee replacement on September 10, 2012.  His period of convalescence ended on November 1, 2013.  He was determined to have chronic residuals consisted of severe painful motion and weakness in the affected extremity.

As noted above, under 38 C.F.R. § 4.71a, DC 5055, a 60 percent rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The 100 percent rating is assigned for one year following implantation of prosthesis, which has been assigned in this case.  As such, the Veteran has been assigned the maximum schedular rating.

The Board has considered other potentially applicable diagnostic codes.  Schafrath, 1 Vet. App. at 595.  The 60 percent evaluation assigned for right knee replacement is the maximum evaluation provided for most knee disabilities.  See 38 C.F.R. § 4.71a, DCs 5003, 5010, 5256-5263 (2017).  The only diagnostic code that provides for a higher evaluation of 80 percent contemplates impairment of the femur due to fracture of the shaft or anatomical neck of the femur, with resulting nonunion and loose motion.  38 C.F.R. § 4.71a, DC 5255.  However, the evidence does not demonstrate any femur fracture, nonunion, or loose motion.

A schedular evaluation greater than 60 percent is prohibited by the "amputation rule," found in 38 C.F.R. § 4.68, which prohibits the assignment of a combined rating for disabilities of an extremity higher than the rating for the amputation at the elective level, were amputation to be performed.  Here, amputation at the elective level would be at thigh level, middle or lower thirds.  Amputation at that level warrants only a 60 percent disability rating.  38 C.F.R. § 4.71a , DC 5162.  In other words, put simply, the Veteran cannot receive a higher rating for his replaced knee than for a leg amputated.  Also, given that the Veteran is currently at 60 percent disabling for his right knee disability, he would not be able to receive a separate compensable rating under another applicable DC.  Thus, even if we were to assign a separate rating under a different DC, the Veteran cannot be paid compensation above the 60 percent level because of the amputation rule described above.  

Accordingly, all applicable possibilities were considered for a higher or separate rating, and a schedular rating in excess of 60 percent for the Veteran's service-connected right knee disability is not warranted.

Since the Veteran is currently evaluated with the highest rating possible under Diagnostic Code 5055 following the one year period after surgery, the Veteran can only be awarded a rating in excess of 60 percent on an extraschedular basis.

Extra Schedular Consideration

The Board also considered whether the Veteran's right knee disability warranted referral for extra-schedular consideration, to encompass both stages of the appeal. In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321 (b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.  See also 38 C.F.R. § 3.321 (b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  




In this case, the evidence does not show that the Veteran's right knee disability presents an exceptional disability picture, insofar as his symptoms are expressly contemplated by the rating schedule.  His symptoms of weakness, painful motion, limitation of motion and instability are adequately contemplated by the applicable diagnostic codes applied.  As for a rating greater than 60 percent, even if a separate rating were to be assigned, the outcome as to monetary compensation would not change as a higher rating is precluded by the amputation rule as discussed above.

In sum, as the rating criteria adequately contemplate the Veteran's symptoms of his right knee disability, the Board finds that referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation for her disability under 38 C.F.R. § 3.321 is not warranted.  Consequently, the second and third steps of the analysis need not be addressed at this time.  See Thun, 22 Vet. App. 1111. 


ORDER

New and material evidence having been submitted the claim for service connection for a right ankle disability is reopened.

New and material evidence having been submitted the claim for service connection for a left ankle disability is reopened.

Entitlement to an increased disability rating for degenerative joint disease (DJD) of the right knee greater than 10 percent prior to November 1, 2013, with an exclusive timeframe from September 10, 2012 through November 1, 2013 during which a total 100 percent rating was assigned, and greater than 60 percent disabling thereafter is denied.



REMAND

The Veteran seeks entitlement to service connection for a right ankle disability and a left ankle disability.  

Service treatment records revealed that the Veteran sprained his left ankle in February 1986 and sprain his right ankle in July 1986.

Post-service treatment records shows that the Veteran was diagnosed with anterior ankle impingement on the left ankle and posterior tibial tendinitis on the right ankle.  The post-service treatment records both VA and private medical records show continued complaints and treatment for his conditions. 

In May 2014, the RO requested to schedule a VA examination for the Veteran's right ankle and left ankle claims.  A VA examination was scheduled for July 9, 2014.  July 2014 statement of the case indicated that the Veteran failed to attend his scheduled VA examination. 

In June 20116, the Veteran testified that his bilateral ankle disability symptoms continued since service.  The Veteran testified that he missed his scheduled VA examination because he was moving into a different residence.  The Veteran reported that he transformed the mail but never received the notification for the scheduled VA examination.  The Veteran indicated that if notified he would appear for his scheduled VA examination.  

The Board notes that although the Veteran failed to report to several scheduled VA examinations prior to July 2014; he did contact VA and provide reasons for the missed appointments.  Furthermore, there is nothing in the record currently to indicate that the Veteran would not appear for a new VA examination if one were scheduled.

The Board reminds the Veteran that VA's duty to assist him with these claims is not a one-way street.  If he wants help in its development, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  There is a presumption of administrative regularity in VA processes, procedures, and mailings allowing the assumption that VA has properly discharged its duties and responsibilities.  See Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (the "presumption of regularity" applies to the official acts of public officers, and in the absence of clear evidence to the contrary, it must be presumed they have properly discharged their official duties); see also Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  This presumption of administrative regularity does not diminish the Veteran's responsibility to keep VA informed of address changes and, if he does not, VA is not obligated to turn up heaven and earth to find him.  See Hyson v. Brown, 5 Vet. App. 262, 265(1993).  However, this presumption is rebuttable, when there is clear evidence of non-delivery (as confirmed by the U.S. Postal Service returning the mail as undeliverable), and if there is another address on file at which the Veteran perhaps could be located.

Thus, while VA has a duty to ensure adequate notice is provided, this duty does not extend to providing unlimited opportunities to appear for a medical examination.  Therefore, the Veteran is cautioned that she has a duty to keep VA apprised of his current address and to cooperate by appearing for his examinations, once scheduled.

Additionally, in light of the remand, updated VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records related to the Veteran's claims. 

2.  Please contact the Veteran and request that he provide or identify any outstanding records pertinent to his disabilities on appeal.  After securing any necessary release(s), obtain those records.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

3.  After all available records have been associated with the claims file, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of his right and left ankle disability.

The entire claims file should be made available to the examiner and the examiner should indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner should address the following:

(a)  The examiner should identify all diagnoses related to the Veteran's right and left ankle.

(b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's current right and left ankle disability is the result of any incident in service, had its clinical onset during service, or is etiologically related to the Veteran's active duty service in any way?  Please address and provide an explanation.

In offering the opinion, please specifically consider and discuss the significance of the following: his left ankle sprain in February 1986 and his right ankle sprain in July 1986.

Please provide notice of the scheduled VA examination to the Veteran.  Attempts to provide notice to the Veteran and available methods should be documented in a VA memorandum and documented in the electronic claims file.

In the scheduling of the examination(s), the Veteran should be notified that failure to report for any scheduled VA examination(s) without good cause shown may adversely affect the outcome of his claim and result in a denial.  38 C.F.R. § 3.655 (2017).

4.  Then, readjudicate the appeal.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow for an appropriate period for response.  The appeal should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


